NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 19 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   21-10102

                Plaintiff-Appellee,              D.C. No. 1:13-cr-00219-DKW-1

 v.

CHARLES H. FOSTER,                               MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Charles H. Foster appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Foster contends that the district court failed to conduct a “holistic inquiry”



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
when evaluating his compassionate release motion and that it gave insufficient

weight to his arguments for release. However, we have explained that

compassionate release motions involve “a sequential step-by-step analysis” and a

court denying relief may rely on either an insufficient showing of extraordinary

and compelling reasons or the 18 U.S.C. § 3553(a) factors. See United States v.

Keller, 2 F.4th 1278, 1284 (9th Cir. 2021). Here, the district court acknowledged

Foster’s arguments, but nevertheless determined that they did not support a

sentence reduction of over 200 months in light of the § 3553(a) factors, including

the seriousness of the offense, and the need for deterrence and protection of the

public. This conclusion was not an abuse of discretion. See United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion

only if its decision is illogical, implausible, or not supported by the record).

Accordingly, we do not reach Foster’s argument that the district court erred in its

analysis of whether Foster had shown extraordinary and compelling reasons for

relief. See Keller, 2 F.4th at 1284.

      The motion for judicial notice is denied.

      AFFIRMED.




                                           2                                       21-10102